          Case 3:19-cv-01587-YY         Document 17      Filed 09/03/20      Page 1 of 3




                            IN THE UNITED STATES DISTRICT COURT

                                  FOR THE DISTRICT OF OREGON



 DECKERS OUTDOOR CORPORATION,                         Case No. 3:19-cv-01587-YY
 a Delaware corporation,
                                                      ORDER
                    Plaintiff,

         v.

 PACIFIC HARBORS, LLC, an Oregon
 limited liability company; and DOES 1-10,
 inclusive,

                    Defendants.



IMMERGUT, District Judge.

        On August 10, 2020, Magistrate Judge Youlee Yim You issued her Findings and

Recommendations (F&R), ECF 15, recommending that Plaintiff Deckers Outdoor Corporation’s

Motion for Default Judgment, ECF 13, be granted as to the claims for federal and common law

trade dress infringement, unfair competition, and design patent infringement (claims one, two,

four, and five) and denied as to the claim for unlawful trade practices (claim three). No party

filed objections.




PAGE 1 – ORDER
             Case 3:19-cv-01587-YY        Document 17       Filed 09/03/20     Page 2 of 3




                                            DISCUSSION

       Under the Federal Magistrates Act (“Act”), as amended, the court may “accept, reject, or

modify, in whole or in part, the findings or recommendations made by the magistrate judge.”

28 U.S.C. § 636(b)(1). If a party objects to a magistrate judge’s F&R, “the court shall make a de

novo determination of those portions of the report or specified proposed findings or

recommendations to which objection is made.” Id. But the court is not required to review, de

novo or under any other standard, the factual or legal conclusions of the F&R to which no

objections are addressed. See Thomas v. Arn, 474 U.S. 140, 149–50 (1985); United States v.

Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc). Nevertheless, the Act “does not

preclude further review by the district judge, sua sponte” whether de novo or under another

standard. Thomas, 474 U.S. at 154 (emphasis in original).

       No party having filed objections, this Court has reviewed the F&R and accepts Judge

You’s conclusions. The F&R, ECF 15, is adopted in full. Plaintiff’s Motion for Default

Judgment is GRANTED as to the claims for federal and common law trade dress infringement,

unfair competition, and design patent infringement (claims one, two, four, and five) and

DENIED as to the claim for unlawful trade practices (claim three). The Court will enter

judgment against Defendant Pacific Harbors, LLC, and order that Defendant, its officers, agents,

servants, and employees, and any persons in active concert or participation with them, are

permanently restrained and enjoined from infringing upon Plaintiff’s UGG® Bailey Button

Trade Dress and U.S. Patent No. D599,999, either directly or contributorily in any manner,

including:

       (a) Manufacturing, importing, advertising, marketing, promoting, supplying, distributing,

              offering for sale, and/or selling the Accused Products and/or products that infringe

              upon the UGG® Bailey Button Trade Dress and/or U.S. Patent No. D599,999;
PAGE 2 – ORDER
       Case 3:19-cv-01587-YY         Document 17        Filed 09/03/20     Page 3 of 3




     (b) Committing any other act that falsely represents or that has the effect of falsely

        representing that the goods and services of Defendant are licensed by, authorized by,

        offered by, produced by, sponsored by, or in any way associated with Plaintiff;

     (c) Knowingly assisting, aiding, or attempting to assist or aid any other person or entity

        in performing any of the prohibited activities referred to in paragraphs (a) and (b)

        above.



     IT IS SO ORDERED.

     DATED this 3rd day of September 2020.

                                                    /s/ Karin J. Immergut
                                                    Karin J. Immergut
                                                    United States District Judge




PAGE 3 – ORDER
